Title: To George Washington from Colonel John Cadwalader, 26 December 1776
From: Cadwalader, John
To: Washington, George



Sir
Bristol [Pa.] 2[6]th Decr 1776

The River was so full of Ice that it was impossible to pass above Bristol, where I intend[ed]—and therefore concluded to make an attempt at Dunks’s Ferry—as soon as it was dark I sent down all the Boats I could muster, & mar[c]hed down about 8 O’Clock—I embarked a few men to line the River & prevent any person escaping to give Intelligence to the Enemy; and these were followed by a part of the first Battalion of Militia, then two Field Pieces, with which I went over to see if it was practicable to land them, & upon examination found it was impossible—the Ice being very thick—Upon reporting this to the Field officers they were all of opinion that it would not be proper to proceed without Cannon—During this time the third Batt. was landed—We concluded to with draw the Troops that had passed but could not effect it till near 4 O’Clock this Morng—The whole then were ordered to march for Bristol—I imagine the badness of the night must have prevented you from passing as you intended—our men turned out chearfully—We had about 1800 rank & file, including Artillery

—It will be impossible for the Enemy to pass the River, till the Ice will bear—Would it not be proper to attempt to cross below & join General Putnam, who was to go over from Philada to day with 500 men, which number added to the 400 Jersey Militia which Col: Griffin left there would make a formidable Body—This would cause a Diversion that would favour any Attempt you may design in future, & would expose their Baggage & Stores, if they attempt to cross—It is impossible, in our present Situation, to co-operate with Genl Putnam—The Militia will be easier kept together by being in motion & we shall have some Service from Col. Hitchcock’s Brigade, whose time of Enlistment will be up in a few Days. We have procured a considerable number of Shoes Stockgs & Breeches for them—They are in good Spirits & enlist very fast. I am, Sir, with great Respect your most obt hble Servant &ca

John Cadwalader

